DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Group I (Claims 26-35 and 46-50) without traverse in the reply filed on 09/15/2022 is acknowledged.

Claim Objections
Claim 49 is objected to because of the following informalities:  
(a) Claim 49, line 1, typing error: “claim 14” should be “claim 46”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 26-27, 30, 34-35, 46, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkub (US 20160155550 A1 ).
Regarding Claim 26:
Ohkub teaches an inductor, comprising: 
one or more inductive elements (19, Fig. 2; para 0025); and 
a composite magnetic material (20-21, Fig. 3 para 0030) disposed at least partially about each of at least some of the one or more inductive elements, the composite magnetic material including: 
a non-magnetic (34A-34C. Fig. 6A-6C; para 0032), electrically non-conductive, carrier medium ; and 
a plurality of magnetic particles (30A-30C. Fig. 6A-6C; para 0032), dispersed in the carrier medium, each of the magnetic particles including: 
a magnetic core (32A-32C. Fig. 6A-6C; para 0032) ; and 
a dielectric magnetic coating (i.e. glass coating 34A; para 0032) at least partially encapsulating the magnetic core.  

Regarding Claim 27:
As applied to claim 26, Ohkub teaches that wherein the one or more inductive elements comprise at least one of: a planar coil disposed on a single substrate layer (not labeled; i.e. left and right part of 21 in Fig. 4 where coil is placed) or {a stacked coil disposed across multiple substrate layers.}  

Regarding Claim 30 and 48:
As applied to claim 26 and 46, Ohkub teaches that the magnetic core particles comprise at least one of: Fe, {oriented FeSi, unoriented FeSi,} FeNi, (see para 0032; i.e. iron-nickel)  {FeCo, FeSiBNbCu, FeCoMoB, FeSiB, FeSiBNb, FeSiBP, or CoZrTa.}

Regarding Claim 34:
As applied to claim 26, Ohkub teaches that wherein the carrier medium comprises a photocurable, chemically curable, thermally curable, or electromagnetically curable material (i.e. thermosetting resin; see para 0030).

Regarding Claim 35:
As applied to claim 26, Ohkub teaches that the one (19) or more inductive elements comprises a plurality of inductive elements (18A-18B, Fig. 2-3) ; and 
wherein the composite magnetic material encapsulates at least some of the plurality of inductive elements (construed from Fig. 3) .

Regarding Claim 46:
Ohkub teaches that a composite magnetic core material, comprising: 
a non-magnetic (34A-34C. Fig. 6A-6C; para 0032), electrically non-conductive, carrier medium ; and 
a plurality of magnetic particles (30A-30C. Fig. 6A-6C; para 0032), dispersed in the carrier medium, each of the magnetic 
particles including: 
a magnetic core (32A-32C. Fig. 6A-6C; para 0032) ; and 
a dielectric magnetic coating (i.e. glass coating 34A; para 0032) at least partially encapsulating the magnetic core.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ohkub in view of Karim et al. (US 20170062398 A1).
Regarding Claim 28:
As applied to claim 26, Ohkub does not teach that a substrate that includes at least one of: a printed circuit board operably coupled to the one or more inductive elements; or 
a system-on-a-chip (SoC) operably coupled to the one or more inductive elements.
	However, Karim discloses in Fig. 12 and para 0043 that an inductor fabricated on an inductor wafer with through vias and joined with an SOC wafer in embodiments described above with respect to FIGS.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a substrate that includes at least one of: a printed circuit board operably coupled to the one or more inductive elements; or a system-on-a-chip (SoC) operably coupled to the one or more inductive elements to integrates most or all components of a computer or other electronic system
Claims 29, 33, 47 and 50 are rejected under AIA  35 U.S.C. 103 as obvious over by Ohkub
Regarding Claim 29 and 47:
As applied to claim 26 and 46, Ohkub does not teach that  wherein the composite magnetic material comprises a carrier having a solids concentration of at least 10% by weight.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the composite magnetic material comprises a carrier having a solids concentration of at least 10% by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A). Please note that in the instant application, para 0020 applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 33 and 50:
As applied to claim 26 and 46, Ohkub teaches that  the magnetic core has a diameter of from: 0.05 micrometers (pm) to 500 µm (see para 0033); except the dielectric magnetic coating has a thickness of from; 0.01 micrometer (µm) to 1 µm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the composite magnetic material comprises a carrier having a solids concentration of at least 10% by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A). Please note that in the instant application, para 0057 applicant has not disclosed any criticality for the claimed limitations.

Claims 31-32 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkub in view of Moon (US 20160125987 A1).
Regarding Claim 31:
As applied to claim 26, Ohkub does not teach that the dielectric magnetic 
coating comprises a soft ferrite.
	However, Moon teaches in para 0056 that  An Fe—Si—Al-based soft magnetic metal powder with particles having an average particle radius of 20 μm and coated with an insulating layer were prepared and dispersed together with NiZn ferrite nanopowde
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the dielectric magnetic 
coating comprises a soft ferrite to provide better magnetic characteristic for the electronic component.

Regarding Claim 32 and 49:
As applied to claim 26 and 46, Ohkub does not teach that the dielectric magnetic 
coating comprises at least one of: MnZn, NiZn, or Fe2O3.
	However, Moon teaches in para 0056 that  an insulating layer were prepared and dispersed together with NiZn ferrite nanopowder having an average particle radius of 20 nm in an epoxy resin.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the dielectric magnetic coating comprises at least one of: MnZn, NiZn, or Fe2O3 to provide better magnetic characteristic for the electronic component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837